Citation Nr: 0902677	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  04-35 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected disabilities of the 
knees.

2.  Entitlement to service connection for a back disorder, to 
include as secondary to service-connected disabilities of the 
knees.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
February 1976 and from February 1978 to December 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia that, in pertinent part, determined that new and 
material evidence had not been received to reopen claims of 
service connection for hypertension and a back disorder.  

In February 2004 the veteran was provided a hearing before a 
Decision Review Officer (DRO).  In December 2006 the veteran 
was provided a travel Board hearing.  Transcripts of the 
testimony offered at these hearings have been associated with 
the record.  

In a March 2007 decision, the Board determined that new and 
material evidence had been received to reopen these claims 
and remanded them for de novo adjudication by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO adjudicated 
these claims de novo in an October 2008 supplemental 
statement of the case (SSOC), denying both of them.  These 
claims have thus appropriately been returned to the Board for 
its consideration.  

The issue of entitlement to service connection for a back 
disorder is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran did not incur hypertension in service or within 
the first post-service year and hypertension is not 
attributable to his service-connected disabilities of the 
knees.  


CONCLUSION OF LAW

Service connection for hypertension is not established.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant a pre-adjudication notice by a 
letter dated in April 2002.  Although it is arguable that 
this notice did not clearly convey the standard for 
establishing secondary service connection, this notice 
explained that in order to establish the claim he must show 
that his claimed hypertension was related to a disability, 
injury, disease or event in service, e.g. his bilateral knee 
disabilities.  Moreover, the veteran, through argument 
presented throughout the course of this claim and appeal, 
e.g. at his DRO and Board hearings, has demonstrated actual 
knowledge of the criteria necessary to establish secondary 
service connection for his claimed hypertension.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The record further shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate the claim 
decided herein, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  See Sanders, 487 F.3d at 891. 

VA has obtained the veteran's service treatment records, 
assisted the veteran in obtaining evidence, afforded the 
veteran physical examinations, obtained a medical opinion as 
to the etiology of his claimed hypertension, and afforded the 
veteran the opportunity to give testimony before a DRO and 
the Board.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

Service connection for hypertension may be granted if the 
disability becomes manifest to a compensable degree within 
one year following separation from active military service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Effective October 
10, 2006, VA amended 38 C.F.R. § 3.310 to implement the 
decision in Allen v. Principi, 7 Vet. App. 439 (1995), which 
addressed the subject of the granting of service connection 
for the aggravation of a nonservice-connected condition by a 
service-connected condition.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The existing provision at 38 C.F.R. § 
3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. 
§ 3.310(b) institutes additional evidentiary requirements and 
hurdles that must be satisfied before aggravation may be 
conceded and service connection granted.  To whatever extent 
the revised regulation may be more restrictive than the 
previous one, the Board will afford the veteran review under 
both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

The veteran's service treatment records for his first period 
of service are negative with respect to a diagnosis of 
hypertension.  A report of medical examination dated in March 
1974 notes a normal vascular system at that time.  At this 
time, on his report of medical history, the veteran denied 
high or low blood pressure.  A report of medical examination 
dated in November 1975 notes a normal vascular system.  The 
veteran's blood pressure measured 130/96 at this time.  

A May 1976 VA examination report in regards to the knees 
notes a normal cardiovascular system.  This report contains a 
sitting blood pressure reading of 120/70 and a standing blood 
pressure reading of 120/65.  Hypertension was not diagnosed. 

The veteran's service treatment records for his second period 
of service are negative with respect to a diagnosis of 
hypertension.  On a chronological report of medical history 
dated in May 1981 it was noted that the veteran's mother and 
father had a history of high blood pressure.  His blood 
pressure measured 126/60 at this time.  A March 1982 report 
of medical examination notes a normal vascular system and a 
blood pressure reading of 118/70.  On a report of medical 
history dated in March 1982 the veteran denied high or low 
blood pressure.  The veteran's separation examination dated 
in October 1982 also showed a normal vascular system, 
although he checked "don't know" in regards to ever having 
high or low blood pressure,  Blood pressure measured 112/64 
at this time and no diagnosis of hypertension was made.  At 
discharge he weighed 238 pounds and mild obesity was noted.

The first documented clinical diagnosis of hypertension 
appears in a December 1989 VA medical certificate.  Numerous 
subsequent VA records show treatment for hypertension, but do 
not relate the diagnosis thereof to service. 

Of record is a VA contract examination report dated in August 
1998.  This report notes that the veteran's medical history 
was significant for hypertension for 14 years.  It also 
contains a diagnosis of hypertension, not controlled, but no 
opinion as to etiology.


At his February 2004 DRO hearing, the veteran related that he 
had no treatment for hypertension in service and that he 
first sought treatment for hypertension approximately 3 years 
following his ultimate discharge.  He also related that he 
believed, and had been told by a VA physician, that his 
hypertension was related to inactivity and obesity due to his 
service-connected knee disabilities.  He also questioned if 
his knee medications could have caused his hypertension.

In March 2004 the veteran was provided a VA contract 
examination.  The examiner noted that the condition of 
hypertension had existed since 1985 and that the pertinent 
medical evidence had been reviewed.  The examiner stated that 
hypertension "was as least as likely as not caused by any 
knee disability nor medications for his knee disability nor 
service condition."  He further stated that "[i]t is 
probably related to his family history and not as he claims 
to NSAID therapy."  He noted that the veteran's obesity 
added to the problem, in part, so that "[hypertension] may 
be related to obesity but most likely it is due to the strong 
family history."  In a subsequent addendum, in response to 
the ambiguity of the opinion, the examiner stated that 
hypertension was not caused by a knee condition.  

At his March 2007 Board hearing, the veteran related that it 
could be possible that his hypertension could be secondary to 
the knee medication that he was currently taking.  

Service connection for hypertension must be denied on direct 
and presumptive bases.  A review of the service treatment 
records reveals no diagnosis of hypertension or blood 
pressure readings to a compensable level.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2008).  Likewise, there are no 
such blood pressure readings documented within the first 
post-service year and the first documented diagnosis of 
hypertension appears well thereafter.  Notably, the veteran 
has testified that he first sought treatment for hypertension 
approximately 3 years following his discharge from service.  
Accordingly, the claim must be denied on these bases.  

The claim must also be denied on a secondary basis.  The 
preponderance of the evidence is against finding that his 
service-connected knee disabilities either caused or 
aggravated his hypertension.  The Board acknowledges the VA 
examiner's statement that inactivity due to the veteran's 
bilateral knee disability may have contributed to obesity 
which in turn may, in part, be related to hypertension; 
however, the examiner's statement that hypertension "is most 
likely" due to the strong family history substantially 
outweighs his statement regarding the relationship of obesity 
to hypertension.  A medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish a causal relationship.  Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  In sum, the preponderance of the evidence 
indicates that the veteran's hypertension is related to his 
family history thereof, not his service-connected knee 
disabilities or obesity.  Accordingly, the claim must be 
denied.  

The Board acknowledges the veteran's testimony that had been 
told by a VA physician that his hypertension was related to 
obesity resulting from inactivity due to his service-
connected knee disabilities; however a lay person's account 
of what a doctor purportedly said is too attenuated and 
inherently unreliable to constitute "medical" evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Similarly, his statements regarding the etiology of his 
hypertension are not competent evidence.  Resolution of 
issues that involve medical knowledge, such as the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992);


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected disabilities of the 
knees, is denied.


REMAND

The veteran's service treatment records note several 
complaints regarding the back.  A March 1975 note documents a 
possible back strain of questionable etiology.  A December 
1975 note contains an impression of a contusion-strain of the 
low back.  A January 1976 notes a low back strain, improved 
and a November 1981 note shows an assessment of muscular back 
pain.  On his separation report of medical history, dated in 
October 1982, the veteran complained of recurrent back pain, 
although his separation examination showed a normal spine and 
musculoskeletal system.

A March 2004 VA contract examination resulted in a diagnosis 
of lumbosacral strain.  The examiner stated that "the back 
condition was as least as likely as not caused by any knee 
disability nor service condition" and that "[t]here is 
minimal or no mention of back pain on review of medical 
records."  This opinion is ambiguous in that on one hand it 
appears favorable and on the other it does not.  In a 
subsequent addendum the examiner stated that the back 
condition was not caused by the veteran's service-connected 
knee condition, but made no comment on whether the currently 
diagnosed back condition was otherwise related to service.  
When a medical examination report is susceptible to multiple 
fair, but inconsistent, meanings, the Board must return the 
report to the examiner for clarification.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further examination is 
necessary to decide the claim.  38 C.F.R. 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to address the etiology of his 
back disorder.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  Based on the examination and 
review of the record, the examiner should 
express an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the veteran's 
back disability was incurred in service.  
The examiner is also asked to express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the veteran's low back 
disorder was caused or permanently 
aggravated by his service-connected knee 
disabilities.


2.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record.  
If the veteran's claim remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




 Department of Veterans Affairs


